Citation Nr: 1724691	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back pain.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg/knee condition.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from April 1976 to April 1979.

These matters come before the Board of Veterans Appeals (Board) from a May 2012 rating decision and notification letter of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a rotator cuff strain with osteoarthritis, right shoulder condition, rated 10 percent, effective January 3, 2011; and confirmed and continued the previous denials of service connection for a low back condition, right knee patella femoral pain syndrome, left leg/knee condition, left ankle condition, and loss of teeth due to trauma.  

In July 2012, the Veteran filed a notice of disagreement (NOD) with the May 2012 rating decision.  A statement of the case (SOC), issued in June 2013, encompassed all matters.  However, in the Veteran's August 2013 VA Form 9, substantive appeal, he limited his appeal to the matters of service connection for chronic low back pain, left leg/knee condition, and loss of teeth due to trauma.  Hence, the matters of the initial rating to be assigned for the Veteran's rotator cuff strain with osteoarthritis, right shoulder condition, and entitlement to service connection for right knee patella femoral pain syndrome and left ankle condition are not before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302-20.304 (2016).

Regarding the remaining matters on appeal, although the RO reopened the Veteran's claims for service connection for chronic low back pain, left leg/knee condition, and loss of teeth in the June 2013 SOC, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2013 substantive appeal, he checked the box indicating he wanted a "BVA hearing at a local VA office before a Member, or Members, of the BVA".  He also wrote, "I request a hearing with a Decision Review Officer".  

The record reflects that in December 2014, the Veteran was notified by the RO that a decision review officer (DRO) hearing was scheduled at the RO in February 2015.  The Veteran did not appear for this hearing.

In multiple letters dated from August 2014 through November 2016, the RO advised the Veteran that he had been placed on the list of persons wanting to appear at the RO for an in-person "Travel Board" hearing before the Board.  He was also advised that the RO could not estimate how long the Veteran may have to wait before the Board could conduct his hearing.  He was given the option to request a videoconference hearing or request a hearing before the Board in Washington, D.C., and advised that these could be scheduled more quickly than Travel Board hearings.  He was also advised that he could withdraw his hearing request.

By letter dated in January 2017, the RO advised the Veteran that they had scheduled his hearing before a Veterans Law Judge for March 10, 2017.  

On February 24, 2017, the Veteran's representative sent a facsimile indicating that they were submitting the Veteran's "request to re-schedule a video conference hearing pertaining to his appeal."  In the attached statement (VA Form 21-4138) dated in February 2017, the Veteran requested that he be rescheduled for the next available videoconference hearing with the Board.  

The Veteran did not appear for the hearing in March 2017, and review of the record shows that the hearing has not yet been rescheduled nor is there any indication that the appellant withdrew this request.  As such, in order to afford the Veteran due process, the hearing should be conducted. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be rescheduled for a Board videoconference hearing before a Veterans Law Judge at the earliest opportunity.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

